Citation Nr: 0912454	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The Veteran served on active duty from July 1999 to November 
2003, to include tours of duty in both Afghanistan and Iraq.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for pseudofolliculitis barbae.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for 
pseudofolliculitis barbae, which he contends had its onset 
while he was on active duty.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has a current skin condition and 
has reported that he has experienced symptoms of this 
condition since service, an observation which he is competent 
to make.  Accordingly, the Board finds that the necessity for 
a VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002). 

In this regard, the record reflects that, in February 2004, 
the Veteran did undergo a VA compensation and pension 
examination, which confirmed a diagnosis of tinea versicolor, 
but was negative for any pathology to warrant a diagnosis of 
pseudofolliculitis barbae.  Service connection for tinea 
versicolor was subsequently granted, but the claim of service 
connection for pseudofolliculitis barbae was denied on the 
basis that no current disability was shown.

As noted, the Veteran, as a lay person without medical 
expertise, is competent to report symptoms of a skin 
condition observable to the naked eye.  However, even where a 
veteran asserted continuity of symptomatology since service, 
the Court has held that medical evidence was required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997); see also Voerth v. West, 13 Vet. 
App. 117 (1999).

In this case, VA examination did not reveal pathology 
sufficient to warrant a diagnosis of pseudofolliculitis 
barbae.  However, during his personal hearing before the 
undersigned, the Veteran brought numerous color photographs 
taken during and after service, which show the presence of 
numerous small bumps in the area of his chin, face, and neck.  

While the RO has clearly attempted to satisfy the duty to 
assist by providing a thorough VA examination, the Board must 
consider the Court's decision in Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994), a case which, like this one, concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the Veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408.  

Although that case dealt with evaluating an already service-
connected disability, the logic is also applicable and 
persuasive herein, particularly given the Veteran's 
persuasive testimony as to his symptoms, as well as his 
accompanying photographic evidence.  Therefore, the Board 
concludes that an additional VA examination is warranted to 
make a further attempt to ascertain if a diagnosis of 
pseudofolliculitis barbae is warranted.  

In the event that the claimed disability is in the 
"inactive" stage, the Veteran is hereby encouraged to bring 
available photographs in his possession that may confirm the 
presence of pseudofolliculitis barbae both during and since 
service to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination to assess whether or not he 
has pseudofolliculitis barbae, and, if so, 
if that disability is attributable to the 
Veteran's military service.  The claims 
file should be reviewed by the examiner as 
part of the examination.  Any evaluations, 
studies, or tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.  The examiner is 
requested to, among other things, conduct 
a thorough examination of the Veteran, and 
review the record, as well as any 
photophraphs brought to the examination by 
the Veteran.  The examiner must offer an 
opinion as to whether or not a diagnosis 
of pseudofolliculitis barbae is warranted.  
If so, the examiner must also provide an 
opinion as to whether the disability had 
its onset during service, or is otherwise 
related to service.  A complete rationale 
for any opinion expressed should be 
provided.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




